Citation Nr: 9924732	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the appellant had no recognized 
military service with the Armed Forces of the United States.



FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(1998).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d) (1998).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).

The appellant has asserted that he served in the service of 
the United States Armed Forces from November 1941 to December 
1945.  In support of his contention he has submitted a 
Certificate from the Commonwealth of the Philippines, 
Philippine Army, dated in June 1939, which identifies the 
veteran as being a "Private (Reserve)" in the 4th Military 
District.  He has also submitted a Prisoner of War (POW) 
Certificate, dated in September 1958, from the Republic of 
the Philippines, Department of National Defense, Bureau of 
Veterans Affairs, as well as an April 1999 check from this 
organization.  Also on file is a July 1985 Certification from 
the Republic of the Philippines Ministry of National Defense 
which states that the veteran served in United States Army 
Forces in the Far East (USAFFE) from November 1941 until 
December 1945.  The appellant has also submitted a joint 
affidavit, dated in March 1998, from individuals who attest 
that they were held as POWs along with the appellant during 
World War II.  Finally, the appellant has submitted various 
statements in which he asserts that he served in the service 
of the United States Armed Forces during World War II.

In April 1998, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces" under either his given name or 
his alias.  After receiving additional records from the 
appellant, the RO sent a new request to ARPERCEN in November 
1998.  ARPERCEN was requested to consider any combination of 
the veteran's given name and his alias.  In February 1999, 
ARPERCEN determined that no change was warranted in the prior 
negative certification.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, we 
note that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the various documents the appellant 
has submitted from the government of the Philippines, as well 
as the March 1998 joint affidavit, has no bearing upon the 
resolution of this matter.

In the instant case, the United States Army's aforementioned 
determinations that the appellant did not serve as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The appellant has since submitted 
no United States service documents in support of his claim, 
or any further information different from that previously 
submitted to ARPERCEN, which would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  Accordingly, the VA has fulfilled its duty under 
38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as a claimant.  Therefore, the 
appellant's claim for entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER


The appeal for basic eligibility for VA benefits is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

